Order entered August 15, 2014




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-13-00997-CR
                                     No. 05-13-00998-CR

                                 CODY BRIGHT, Appellant

                                             V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 283rd Judicial District Court
                                     Dallas County, Texas
                       Trial Court Cause Nos. F12-23970-T, F12-23977-T

                                          ORDER
        The Court GRANTS appellant’s August 13, 2014 motion for extension of time to file

appellant’s reply brief.

        We ORDER appellant to file the reply brief within THIRTY (30) DAYS from the date

of this order.


                                                    /s/   LANA MYERS
                                                          JUSTICE